IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT

                                                                      M.D. Appeal Dkt.
                                                                      3 MAP 2018
IN RE: APPEAL OF THE BOARD OF                 : No. 526 MAL 2017
COMMISSIONERS OF CHELTENHAM                   :
TOWNSHIP FROM THE DECISION                    :
DATED DECEMBER 16, 2015, OF THE               : Petition for Allowance of Appeal from
ZONING HEARING BOARD OF                       : the Order of the Commonwealth Court
CHELTENHAM TOWNSHIP                           :
                                              :
                                              :
PETITION OF: BOARD OF                         :
COMMISSIONERS OF CHELTENHAM                   :
TOWNSHIP                                      :


                                         ORDER



PER CURIAM

      AND NOW, this 29th day of January, 2018, the Petition for Allowance of Appeal is

GRANTED, LIMITED TO the issue set forth below. Allocatur is DENIED as to the

remaining issue. The issue, as stated by petitioner, is:



      Did the Commonwealth Court overlook the express language of 53 P.S. 10917

      by holding that a zoning application for special exception is governed by an

      ordinance other than the ordinance in effect when the zoning application was

      filed?